In an action pursuant to article 15 of the Real Property Law (to compel determination of a claim to real property), the appeal is from (1) an order dated June 3, 1958 denying appellant’s motion for summary judgment striking out respondents’ answer, and (2) an order dated July 22, 1958 denying a motion for leave to renew the original motion. Order dated July 22, 1958 affirmed, without costs. No opinion. Appeal from order dated June 3, 1958 dismissed, without costs. (Cf. Van Valkenburgh v. Lutz, 6 A D 2d 812.) Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.